Title: To Benjamin Franklin from Richard Price, 10 May 1778
From: Price, Richard
To: Franklin, Benjamin


May 10th [1778]
Dr. P. is very Sorry the bearer of this has any reason for giving Dr. Franklin any farther trouble; but he doubts not but Dr. F—— will receive him with his accustomed goodness.
Is there any truth in the Stories propagated here that the Congress is divided; that Genl: Washington is grown unpopular; that his army deserts in great numbers; and that the Sufferings of the Americans are excessive? The Commissioners are gone assured, that the terms they are impower’d to offer by the conciliatory Bills, tho’ much Short of Independence will be accepted. Is there any reason to expect this? Any notice which Dr. F may take of these questions to Mr. P——r, or any intelligence which he can give with propriety, will be gratefully accepted by Dr. P—— who indeed, in these Sad times is extremely anxious. He wishes his particular remembrances may be deliver’d to Mr. L—— and Dr. B——. Mr. Curteis and Mr. Webb are both broken and ruined. Many events of the Same kind have lately happen’d; and there is reason to fear they are but the beginning of Sorrows.
A family in which Dr. F—— used to be very intimate, and particularly the amiable Miss G——a, are very inquisitive about him, and wish him to know they are all well, and that they always remember him with particular affection and regard. The Society of whigs at the L—— never forget him.
  
Addressed: To / Dr F——
Notation: Dr Price
